DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: amendments filed on 12/09/2021.
	Claims 1, 4-7, 15, 18-21 are currently pending and presented for examination.
Response to Arguments--
Applicant’s remarks filed on 12/09/2021 have been considered and they are persuasive. Independent claims have been amended to incorporate previously allowed claim limitations. Claims 1, 4-7, 15, 18-21 are allowed.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable subject matter 
Claims 1, 4-7, 15, 18-21 are allowed. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, prior art on record Lee et al. (US Pub. No.: US 2018/0109710 A1) discloses a camera shooting method applied to a mobile terminal (Para 41-58; Fig. 1, Fig. 2A,  10; electronic device 101 with camera module 180) , wherein the mobile 
detecting, by the motion sensor, first shaking information of the mobile terminal at a first time point, wherein the first shaking information comprises a first shaking angle of the mobile terminal ( Para 97-99, 109-113; Figs. 3-9; the processor 120 may sense the shake of the electronic device 101 by using a motion sensor ) ;
adjusting a shooting angle of a first camera in the dual camera module based on the first shaking angle (Para 97-99, 109-123; Figs. 3-9;  the movement (motion blur) of an object or a shake of the electronic device 101 itself may be compensated by the movement of the reflecting part 212 of the first camera.  To compensate M1 in the X-direction, the processor 120 may generate M1′ corresponding to M1 in the reflecting part 212. M1′ may be movement of an opposite direction for compensating M1. To compensate M2 in the Y-direction, the processor 120 may generate M2′ corresponding to M2 in the reflecting part 212. M2′ may be movement of an opposite direction for compensating M2.The imaged image 620 may be imaged at 
          detecting, by the motion sensor, second shaking information of the mobile terminal at a second time point, wherein the second shaking information comprises a second shaking angle of the mobile terminal (Para 97-99, 109-113; Figs. 3-9; the processor 120 may sense the shake of the electronic device 101 by using a motion sensor) ;
           adjusting a shooting angle of a second camera in the dual camera module based on the second shaking angle ( Para 101-103; By the movement of the lens part 223, the hand-shake of the user may be compensated or the focal distance of the second camera 220 may be adjusted. The location of the driving coil 223a1 and the location of the magnetic substance 223a2 may be exchanged with each other. A rotor part and a stator part of the lens driving unit 223a may be changed.) ; and
       performing camera shooting by using the adjusted first camera and the adjusted second camera ( Para 115-118; the processor 120 may generate a signal for automatically controlling the driving unit 212a to compensate movement (e.g., motion blur) of an object 710 during the shoot. The imaged image 720 may be imaged at the center of the image sensor 211 without the shake by the movement or rotation of the reflecting part 212),
           wherein adjusting the shooting angle of the first camera in the dual camera
 module based on the first shaking angle comprises:
120 may generate a signal for automatically controlling the driving unit 212a to compensate a shake (e.g., a hand-shake) of the electronic device 101 itself. In the case where a shake (e.g., a hand-shake) is generated by a user during the shoot, the processor 120 may sense the direction or intensity of the shake by using a sensor module (e.g., a gyro sensor).  To compensate M1 in the X-direction, the processor 120 may generate M1′ corresponding to M1 in the reflecting part 212. M1′ may be movement of an opposite direction for compensating M1. To compensate M2 in the Y-direction, the processor 120 may generate M2′ corresponding to M2 in the reflecting part 212. M2′ may be movement of an opposite direction for compensating M2.  The reflecting part may be implemented with a mirror, a prism or the like);
          obtaining a first displacement information of the adjusted first optical element (Fig. 6; To compensate M1 in the X-direction, the processor 120 may generate M1′ corresponding to M1 in the reflecting part 212. M1′ may be movement of an opposite direction for compensating M1. To compensate M2 in the Y-direction, the processor 120 may generate M2′ corresponding to M2 in the reflecting part 212. M2′ may be movement of an opposite direction for compensating M2.);
          calculating a first compensation angle of the first camera based on the first shaking angle and the first displacement information (Figs. 6-8; Para 103-120; the driving unit 212a is controlled to compensate shake, the movement of M1 and M2 
         and performing compensation on the shooting angle of the first camera by using the first compensation angle ( Para 99;  the movement (e.g., motion blur) of an object or a shake (e.g., a hand-shake) of the electronic device 101 itself may be compensated by the movement of the reflecting part 212.) .
	However, none of the prior art discloses “wherein for each coordinate axis in a coordinate system where the mobile terminal is located, calculating the first compensation angle of the first camera based on the first shaking angle and the first displacement information comprises: calculating a first rotation angle of the first camera on the each coordinate axis based on the first displacement information; and
calculating a difference between a component of the first shaking angle on the each coordinate axis and the first rotation angle, to obtain the first compensation angle of the first camera on the each coordinate axis” in combination of other limitation in the claim. 
	Claims 4,5,6,7 are allowed as being dependent from claim 1. 
	Regarding claim 15, prior art on record Lee et al. (US Pub. No.: US 2018/0109710 A1) discloses a mobile terminal (Para 41-58; Fig. 1, Fig. 2A, Fig 10; electronic device 101 with camera module 180), comprising:
       a dual camera module (Para 58,59; a camera module 180 may include a plurality of cameras (the first camera 210 and the second camera 220) ) and a motion sensor 
       wherein the mobile terminal further comprises: a memory (Para 47; memory 130), a processor ( Para 48; processor 120) , and a computer program being stored in the memory and capable of running on the processor ( Para 47; the memory 130 may store software and/or a program 140) , the processor is configured to execute the computer program to:
detect, by the motion sensor, first shaking information of the mobile terminal at a first
 time point, wherein the first shaking information comprises a first shaking angle of the 
mobile terminal (Para 97-99, 109-113; Figs. 3-9; the processor 120 may sense the shake of the electronic device 101 by using a motion sensor);
adjust a shooting angle of a first camera in the dual camera module based on the first 
shaking angle (Para 97-99, 109-123; Figs. 3-9;  the movement (motion blur) of an object or a shake of the electronic device 101 itself may be compensated by the movement of the reflecting part 212 of the first camera.  To compensate M1 in the X-direction, the processor 120 may generate M1′ corresponding to M1 in the reflecting part 212. M1′ 
detect, by the motion sensor, second shaking information of the mobile terminal at a second time point, wherein the second shaking information comprises a second shaking angle of the mobile terminal (Para 97-99, 109-113; Figs. 3-9; the processor 120 may sense the shake of the electronic device 101 by using a motion sensor);
adjust a shooting angle of a second camera in the dual camera module based on the second shaking angle (Para 101-103; By the movement of the lens part 223, the hand-shake of the user may be compensated or the focal distance of the second camera 220 may be adjusted. The location of the driving coil 223a1 and the location of the magnetic substance 223a2 may be exchanged with each other. A rotor part and a stator part of the lens driving unit 223a may be changed); and perform camera shooting by using the adjusted first camera and the adjusted second 
camera (Para 115-118; the processor 120 may generate a signal for automatically controlling the driving unit 212a to compensate movement (e.g., motion blur) of an object 710 during the shoot. The imaged image 720 may be imaged at the center of the image sensor 211 without the shake by the movement or rotation of the reflecting part 212), 

photosensitive element of the first camera (Para 73; 110-114; the processor 120 may generate a signal for automatically controlling the driving unit 212a to compensate a shake (e.g., a hand-shake) of the electronic device 101 itself. In the case where a shake (e.g., a hand-shake) is generated by a user during the shoot, the processor 120 may sense the direction or intensity of the shake by using a sensor module (e.g., a gyro sensor).  To compensate M1 in the X-direction, the processor 120 may generate M1′ corresponding to M1 in the reflecting part 212. M1′ may be movement of an opposite direction for compensating M1. To compensate M2 in the Y-direction, the processor 120 may generate M2′ corresponding to M2 in the reflecting part 212. M2′ may be movement of an opposite direction for compensating M2.  The reflecting part may be implemented with a mirror, a prism or the like);
obtain a first displacement information of the adjusted first optical element (Fig. 6; To compensate M1 in the X-direction, the processor 120 may generate M1′ corresponding to M1 in the reflecting part 212. M1′ may be movement of an opposite direction for compensating M1. To compensate M2 in the Y-direction, the processor 120 may generate M2′ corresponding to M2 in the reflecting part 212. M2′ may be movement of an opposite direction for compensating M2);

compensation angle (Para 99;  the movement (e.g., motion blur) of an object or a shake (e.g., a hand-shake) of the electronic device 101 itself may be compensated by the movement of the reflecting part 212).
	However, none of the prior art discloses “wherein the processor configured to execute the computer program to, for each coordinate axis in a coordinate system where the mobile terminal is located, calculate the first compensation angle of the first camera based on the first shaking angle and the first displacement information, is further configured to execute the computer program to: calculate a first rotation angle of the first camera on the each coordinate axis based on
The first displacement information; and calculate a difference between a component of the first shaking angle on the each coordinate axis and the first rotation angle, to obtain the first compensation angle of the first camera on the each coordinate axis” in combination of other limitation disclosed in the claim. 
   	Claims 18, 19, 20, 21 are allowed as being dependent from claim 15. 


Conclusion
        The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
Jung et al. (US Pub. No.: 2017/0150047 A1) cites an electronic apparatus which calculates each movement of a plurality of cameras based on movement of the electronic apparatus which is sensed through one sensor and compensates the movement of the plurality of cameras based on the calculated individual movement to perform shake correction and a method for controlling the electronic apparatus thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/XI WANG/           Primary Examiner, Art Unit 2696